DETAILED ACTION
This action is in response to the amendments filed on June 3rd, 2022. A summary of this action:
Claims 1-4 have been presented for examination.
Claim 1 has been amended
The drawings are objected to
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Augmented Reality-assisted Intelligent Window for Cyber-Physical Machine Tools”, Apr. 2017 in view of Wang et al., “Prediction of cutting forces in helical milling process”, 2012
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the drawings objections
	In view of the amended drawings, the drawings objection for claim 2 is maintained, the objection for figure 3 is maintained.

Regarding the claim objections
	In view of the amendments, the claim objections are withdrawn. 

Regarding the § 112(f) Invocation and corresponding § 112(b) Rejection
	In view of the amendments, the invocation of § 112(f) and corresponding §112(b) rejection is withdrawn.
	However, new grounds of rejection under §112(b) is presented below, as was necessitated by amendment. 

Regarding the § 101 Rejection
	The rejection is maintained, and has been updated below as was necessitated by amendment.

Applicant submits (Remarks, pages 6-7): “Applicant respectfully submits that independent claim 1, when viewed as a whole, now recites additional elements of a machine that are integrated into a practical application… Applicant respectfully submits foregoing is evident because independent claim 1 has been amended to clarify that the machining simulation apparatus, which is a computing apparatus, is configured to perform a machining simulation of a machine tool, wherein the machine tool,… which a person of ordinary skill in the art would fully understand is not an abstract idea, as asserted by the PTO.”

Examiner’s response:
	The Examiner respectfully disagrees.
	The claimed invention recites an abstract idea without significantly more. While this claim does recite a number of additional elements, as per the rejection, these elements are recited in such a manner that they do not amount to significantly more (MPEP § 2106.05) nor do they “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” as per MPEP § 2106.04(d) – i.e. the present claimed invention does not integrate the judicial exception into a practical application.  
	See the rejection for more clarity.

Applicant submits (Remarks, pages 7-8): “…Accordingly, Applicant respectfully submits that a
person of ordinary skill in the art would have also understood and fully appreciated
that the claimed machining simulation apparatus is more than an abstract idea because
the claimed machining simulation apparatus is applied to a machine tool, which is a
tangible object, with a past actual operating state of the machine tool being
reproduced in the machining simulation such that a machining shape in the machining
simulation is influenced by a difference between the position command,… Thus, Applicant respectfully submits that amended independent claim 1 now includes additional elements of a
machining simulation apparatus that amount to significantly more than a judicial
exception, and as such, amended claim 1 is now in compliance with § 101.” 

Examiner’s response:
	The Examiner respectfully disagrees. 
	The claimed invention is directed towards an abstract idea without significantly more, as per the rejection. See above, see the rejection.
In addition, See MPEP § 2106.04(d): “It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility.”
	See MPEP § 2106.05: “It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility” 

Regarding the § 103 Rejection
The rejection is maintained, and has been updated below as was necessitated by amendment.

Applicant submits (Remarks, page 10): “Contrary to the present invention, Applicant respectfully submits that Liu discloses a CNC machining simulation that allows users to control a machine tool through intelligent windows in real time. Therefore, Applicant respectfully submits that, in Liu, a real time simulation is disclosed, and as such, the machining simulation of Liu does not recreate past actual operating conditions of the machine tool in the machining simulation, as is the case in the presently claimed invention.”

Examiner’s response:
	The Examiner respectfully disagrees. 
	The claim recites:
such that a past actual operating state of the machine tool is reproduced in the machining simulation so as to have a machining shape that is influenced by a difference between the position command and the position detection value in the machine tool
The broadest reasonable interpretation of the limitation in question, in view of the specification (page 13, ¶ 1), is that the term “past” as used in the claim refers to there being any time delay between the machining simulation and the operation state of the machine tool, e.g. the time delay due to recording data for input into the machining simulation, e.g. Liu § 4.3 as relied upon including ¶¶ 3-5: “...During real machining process, real-time tool tip positions collected from the CNC controller were recorded and used as reference to render the virtual cutter and tool path as shown in Fig. 6(a)… Then the real-time CNC feedback-based tracking method was used to automatically update the positions of the virtual workpiece and the virtual cutter…. Secondly, real-time machining parameters coming from the CNC and sensors are used as the input of the simulation, which means the dynamically changing conditions of the machining environment are also reflected in the simulation process” 
To clarify: Liu’s “real-time” is not that the computer is simulating the exact present state of the machine system, but rather that the computer of Liu is simulating the past operating state based on the “recorded” data from the machine tool of Liu, wherein there is at least a small time difference [e.g., the time of measuring and recording data followed the simulation time], hence, Liu’s simulation is simulating a past operating state. 
	See the rejection for more clarity. 
	
Applicant submits (Remarks, page 10): “Applicant respectfully submits that the foregoing is evident because paragraph Section 3 .1 of Liu clearly states that machining simulation sends signals directly to a CNC controller to drive the machine tool thereby "allowing users to control the machine tool through the Intelligent Window in real time…”

Examiner’s response:
	The Examiner respectfully disagrees with the applicant’s assertation of Liu’s “real-time” feature precluding Liu from teaching the argued portion of this claimed invention. See above. 
To clarify:, see Liu, § 4.2 last paragraph: “The control software sends commands to the CNC controller to drive the machine tool while the controller sends real-time feedback data [i.e. command is sent, command is performed, and then ‘feedback’ data is provided and then simulated] (axis positions, spindle speed, feed-rate and error messages) to the control software…Real-time feed-rate control was developed so that in-process feed-rate adjustment can be achieved. In addition, real-time machining data coming from the CNC controller are displayed on the GUI to show the basic information of current machine tool status.” – i.e., Liu’s system is showing the past operating state under the BRI, as Liu’s system would have been inferred to have various delays.

Applicant submits (Remarks, pages 10-11): “Additionally, Applicant respectfully submits that Section 4.3 in Liu further states that "During the simulation process, when the virtual cutter reached the dangerous area, a collision alarm would pop up on the user interface and the Emergency Stop would be automatically triggered to prevent actual collisions as shown in Fig. 7" (see Liu, page 285, the last line in the second paragraph from the bottom of the left column). Applicant respectfully submits that, based on the foregoing disclosure contained in Liu, one of skill in art would fully understand and correctly conclude that if past operating states of the machine tool were simulated in Liu, an emergency stop could not be made in Liu, which would have meant that one skilled in the art would also fully understand that the disclosure of Liu performs the simulation in the real time.” 

Examiner’s response:
	The Examiner respectfully disagrees. 
	See above. The applicant’s claim interpretation is significantly narrower then what is recited in the claims, i.e. that “past” as recited in the claim is given its BRI in view of the specification of simply being any past, including the most recent past operating state (e.g., Liu’s real-time). As to the collision alarm – as per Liu as cited by the applicant this is based on a “dangerous area” in Liu, not a collision actually occurring in the simulation.

Applicant submits (Remarks, pages 10-11): “Additionally, Applicant respectfully submits that intelligent windows disclosed in Liu does not display the manual operation history, as is the case in the claimed invention. Applicant respectfully submits that this is evident because Fig. 5a of Liu depicts a memory mode (see Liu, Fig. 5a and Section 4.2), and the Tool Path History of Liu is cleared by a button labeled "Clear Tool Path History,…"

Examiner’s response:
	The Examiner respectfully disagrees. 
	As per the rejection: see figure 5(a) and page 284, col. 1, ¶ 1: “In the Memory mode, a G-code parser was created to allow users to run blocks of G-code and display the current line of the G-code during machining process” – and figure 5(a) shows the past lines of code are also displayed wherein the previous lines are an example of a manual operation history as the user is to “run [the] blocks” of code, such as “user created G-code”
	See the rejection for more clarity. 

Applicant submits (Remarks, pages 12-13): “Further, Applicant respectfully submits that Liu fails to disclose or suggest that the machining simulation execution unit, which is a central processing unit, uses the log data that is stored…”

Examiner’s response:
	The Examiner respectfully disagrees. 
	Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant submits (Remarks, page 13): “Wang discloses a prediction of cutting forces in a helical milling process in order to reduce machining damage (see Wang, the Abstract)...As such, Applicant respectfully submits that a person of skill in the art would have also fully understood and correctly concluded that, based on the disclosure in Wang, the small time window depicted in Fig. 9 of Wang is a "window" that is depicting a parameter for filtering noise from the actual measured values of the cutting forces in Wang, not for specifying position commands, which are outputted by a machine controller, and position detection values, which are detected by position detectors of a machine tool,…” 

Examiner’s response:
	The Examiner respectfully disagrees. The combination of Liu, in view of Wang was relied upon for the several of the argued features – see the rejection.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant submits (Remarks, pages 13-15): “In view of the above, Applicant respectfully submits that there is no disclosure or suggestion in Wang, in any manner, regarding a machining simulation that is executed by a machining simulation apparatus…”

Examiner’s response:
	The Examiner respectfully disagrees. 
	Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Examiner respectfully disagrees. The combination of Liu, in view of Wang was relied upon for the several of the argued features – see the rejection.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Applicant submits (Remarks, pages 15-16): “Further, Liu and Wang fail to disclose or suggest that the machining simulation execution unit, which is a central processing…”

Examiner’s response:
	The Examiner respectfully disagrees. 
	Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Drawings
The drawings are objected to because the drawings are not produced with solid black lines.  As such, the figures are not clearly legible, and hence are objected to. 
See figures 3 – the text in these figures is not clearly legible, e.g., see # 58 and # 54, see the menu bar. 
See 37 CFR 1.84: (a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications. (1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 are rejected due to dependency. 

Claim 1 recites, in part:
A machining simulation apparatus, which is a computing apparatus, configured to perform a machining simulation of a machine tool…
wherein the machining simulation is executed by the machining simulation apparatus, …
wherein the machining simulation execution unit, which is a central processing unit, uses… such that, in the machining simulation execution unit, the machining simulation is executed according to the machine tool, …
The claim does not recite structure of the machining simulation apparatus is performing what functions. 
The claim recites that the “central processing unit” [i.e., a processor, such as of the computing apparatus/machining simulation apparatus], is only performing some of the limitations as recited in the claim. 
The remaining limitations, e.g. the “machining simulation” that is being “executed by the machining simulation apparatus”, are not performed by the “central processing unit” as this is not recited in the claims.
As such, the claim is indefinite as the claim does not clearly set forth what structure of the computing apparatus is performing several steps in the invention, as these steps are not being executed by the “central processing unit” per the claim. 
As to the BRI used for purposes of Examination, see the instant specification, page 8, last paragraph: “The machining simulation execution unit 38 is achieved by a CPU (a Central Processing Unit) of the PC.” And page 6, second paragraph: “The machining simulation apparatus 4 is, here, a PC (a personal computer) that executes a machining simulation application…”
The Examiner suggests amending the claim to more clearly reflect what is disclosed, i.e. that this is a “computer” with a “CPU” [a processor] and “memory” (page 8 of the instant specification) that is executing all of the operations of the machining simulation apparatus as claimed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
		Claim 1 is directed towards the statutory category of an apparatus.
	
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	...perform a machining [evaluation] of a machine tool by controlling a relative position between a tool model and a material model to perform a machining of the material model with the tool model, ...  
wherein the machining [evaluation] is executed by the machining [evaluation] apparatus, … such that a past actual operating state of the machine tool is reproduced in the machining [evaluation] so as to have a machining shape that is influenced by a difference between the position command and the position detection value in the machine tool, … 
...the tool model that imitates a tool and the material model that imitates a workpiece material, such that, in the machining [evaluation] execution unit, the machining [evaluation] is executed according to the machine tool
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), wherein this includes “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
	A machining simulation apparatus, which is a computing apparatus, configured to...
	...simulation...
	a log data storage unit, a simulation range specification unit, a machining simulation data storage unit, a machining simulation execution unit, a machining simulation display unit, and a log data display unit, 
…which is a central processing unit, …
with the log data storage unit, ...configured to receive and store log data...
machining simulation data storage unit, which is configured to store information on the ...
and a result of the machining simulation is displayed on the machining simulation display unit, 
	...
wherein the machining simulation display unit is configured to display a manual operation history corresponding to the machining simulation

See MPEP § 2106.05(b): “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more.”
See MPEP § 2106.05(h): “For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)”
As such, the following limitations are “both insignificant extra-solution activity and a field of use limitation[s]” as they recite “a data gathering step that is limited to a particular data source “– see MPEP § 2106.05(h) and MPEP § 2106.05(g): 
Wherein the machine tool, which is controlled by a machine controller, comprising a main spindle, feed axes, and position detectors that detect positions of the feed axes, the apparatus comprising:
with the log data storage unit, which is communicatively connected to the position detectors of the machine tool and the machine controller that is configured to output commands to the main spindle and the feed axes based on inputs from a machining program or a manual operation input unit, configured to receive and store log data as at least one of position detection values detected by the position detectors of the machine tool and position commands from the machine controller,
... with at least one of a position command and a position detection value inputted into the machining simulation apparatus, the position command and the position detection Page 2 of 17value are inputted from the machine tool as the log data … corresponding to a time...
wherein the machining simulation execution unit… uses the log data stored in the log data storage unit as an input in a range specified by the simulation range specification unit, and refers to models in the machining simulation data storage unit, which is configured to store information ...

In addition, the following limitation is also considered as adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. “Selecting a particular data source or type of data to be manipulated...”, e.g. “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);”:
... a manual operation history corresponding to the machining simulation

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), wherein this includes “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
	A machining simulation apparatus, which is a computing apparatus, configured to...
	...simulation...
	a log data storage unit, a simulation range specification unit, a machining simulation data storage unit, a machining simulation execution unit, a machining simulation display unit, and a log data display unit, 
…which is a central processing unit, …
with the log data storage unit, ...configured to receive and store log data...
machining simulation data storage unit, which is configured to store information on the ...
and a result of the machining simulation is displayed on the machining simulation display unit, 
	...
wherein the machining simulation display unit is configured to display a manual operation history corresponding to the machining simulation

See MPEP § 2106.05(b): “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more.”
See MPEP § 2106.05(h): “For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)”
As such, the following limitations are “both insignificant extra-solution activity and a field of use limitation[s]” as they recite “a data gathering step that is limited to a particular data source “– see MPEP § 2106.05(h) and MPEP § 2106.05(g): 
Wherein the machine tool, which is controlled by a machine controller, comprising a main spindle, feed axes, and position detectors that detect positions of the feed axes, the apparatus comprising:
with the log data storage unit, which is communicatively connected to the position detectors of the machine tool and the machine controller that is configured to output commands to the main spindle and the feed axes based on inputs from a machining program or a manual operation input unit, configured to receive and store log data as at least one of position detection values detected by the position detectors of the machine tool and position commands from the machine controller,
... with at least one of a position command and a position detection value inputted into the machining simulation apparatus, the position command and the position detection Page 2 of 17value are inputted from the machine tool as the log data … corresponding to a time...
wherein the machining simulation execution unit… uses the log data stored in the log data storage unit as an input in a range specified by the simulation range specification unit, and refers to models in the machining simulation data storage unit, which is configured to store information ...

In addition, the following limitation is also considered as adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. “Selecting a particular data source or type of data to be manipulated...”, e.g. “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);”:
... a manual operation history corresponding to the machining simulation

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 2 is reciting a list of elements for the “machining simulation display unit...[to display]”  - the step of displaying is merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), wherein this includes “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)...” – wherein this limitation is also adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. “ Selecting a particular data source or type of data to be manipulated:...”, e.g. “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);”
Claim 3 is rejected under a similar rationale as claim 2, and includes an insignificant extra-solution step of mere data gathering for “...an input to the display”
Claim 4 is rejected under a similar rationale as claim 2.

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Augmented Reality-assisted Intelligent Window for Cyber-Physical Machine Tools”, Apr. 2017 in view of Wang et al., “Prediction of cutting forces in helical milling process”, 2012

Regarding Claim 1
Liu teaches: 
	A machining simulation apparatus, which is a computing apparatus, configured to perform a machining simulation of a machine tool by controlling a relative position between a tool model and a material model to perform a machining of the material model with the tool model, (Liu, abstract: “...CPMT refers to a CPS-enabled machine tool that integrates
physical machine tool and machining processes with computation and networking capabilities.
Augmented Reality (AR) is used to enable intuitive and efficient human-machine interactions between humans and CPMT. An AR-assisted Intelligent Window for CPMT is proposed. The Intelligent Window is essentially an advanced Human-Machine Interface (HMI) which provides users with intuitive interactions with CPMT. The proposed Intelligent Window consists of four main functional modules, Real-time Control, AR-enabled Process Monitoring, AR-enabled Machining Simulation, and Process Optimization. An AR-assisted Intelligent Window for an EMCO Concept 105 milling machine [example of a machine tool] is developed making use of a touch-screen computer....” – e.g., see figures 1-7 and include sees figure 6(b) for an example of the “AR-enabled machining simulation” 
, wherein the machine tool, which is controlled by a machine controller, comprises a main spindle, feed axes and position detectors that detect positions of the feed axes, the machining simulation apparatus comprising:: (Liu, figure 3 provides a picture of the “Machine tool” as does figure 4 [and other figures] wherein § 4.1 ¶ 1 teaches: “As shown in Fig. 3(a), the EMCO Concept Mill 105 is a 3-axis milling machine with a 10-station rotating turret tool changer. During machining, the tool hanger moves with the cutting tool in Z-axis vertically while the worktable moves in X- and Y-axis horizontally. The CNC controller of this machine tool is a Fanuc series s21, which has built-in sensors that are able to report some real-time machining parameters (e.g. [feed] axis positions, spindle speed) and error messages.”)
	a log data storage unit, a simulation range specification unit, a machining simulation data storage unit, a machining simulation execution unit, a machining simulation display unit, and a log data display unit, (Liu, see the abstract and see figures 1-2 for the various modules/units of this system)
with the log data storage unit, which is communicatively connected to the position detectors of the machine tool and the machine controller that is configured to output commands to the main spindle and the feed axes based on inputs from a machining program or a manual operation input unit, configured to receive and store log data as at least one of position detection values detected by the position detectors of the machine tool and position commands outputted by the machine controller, (Liu, see figure 1 – this shows that the “Sensor signals” are sent to the system for the “Cyber Twin” [a computer running the machining “simulation”], and the “Cyber Twin” system sends back “Commands” to the CNC controller which then outputs these to “Control” the “Machine Tool”, wherein there is a “Database” [example of a log data storage unit] in the “Cyber Twin” system 
to clarify on the commands from the machine controller: § 4.2: “...In order to allow real-time control of the machine tool directly from the Intelligent Window, the communication between the CNC controller and the control software was investigated. The CNC controller communicates with the control software through an Ethernet cable by sending TCP data packets to each other. The control software sends commands to the CNC controller to drive the machine tool while the controller sends real-time feedback data (axis positions, spindle speed, feed-rate and error messages) to the control software.... Fig. 5 shows the developed control modes including Memory (Automatic) mode [example of being from a machining program], Jog (Manual) mode, and MDI (Manual Data Input) mode.... [examples of user input]. In the Memory mode, a G-code parser was created to allow users to run blocks of G-code and display the current line of the G-code [example of a machining program, i.e. the program is in G-code] during machining process” – and see figure 5 
to clarify on receiving and storing the log data: § 3.4, ¶ 1 “On the one hand, critical machining data collected from the CNC and sensors (e.g. cutting speeds, feed-rate, forces, vibrations, temperature, cycle time, etc.) are recorded to support the design and process planning optimization.” – as to this including the commands: § 4.2, ¶ 1: “In addition, real-time machining data [including the commands] coming from the CNC controller are displayed on the GUI to show the basic information of current machine tool status.”
wherein the machining simulation is executed by the machining simulation apparatus, with at least one of a position command and a position detection value inputted into the machining simulation apparatus, the position command and the position detection Page 2 of 17value are inputted from the machine tool as the log data that is received and stored in the log data storage unit corresponding to a time, such that a past actual operating state of the machine tool is reproduced in the machining simulation so as to have a machining shape that is influenced by a difference between the position command and the position detection value in the machine tool, and a result of the machining simulation is displayed on the machining simulation display unit, (Liu, § 4.2 as cited above, then see § 4.3 including ¶¶ 3-5: “...During real machining process, real-time tool tip positions collected from the CNC controller were recorded and used as reference to render the virtual cutter and tool path as shown in Fig. 6(a). This function significantly enhances the visibility of the machining process especially when chips and coolant are blocking users view in the real machining environment. Combining this AR-enhanced process visualization with the real-time machining data reported by CNC controller and various sensors, advanced AR-enabled process monitoring can be achieved.... Then the real-time CNC feedback-based tracking method was used to automatically update the positions of the virtual workpiece and the virtual cutter. During machining simulation, when the virtual cutter reached the position of a binary element, the binary element would be removed so that the material removal simulation can be performed. Fig. 6(b) shows the material removal simulation...Secondly, real-time machining parameters coming from the CNC and sensors are used as the input of the simulation, which means the dynamically changing conditions of the machining environment are also reflected in the simulation process...” and see figures 6-7 – as to the past actual operating state this would have been part of the “real-time” simulation, i.e. the data is first received of a past actual operating state, and then the simulation is performed and results displayed of the past actual operating state
to clarify, § 4.2, last paragraph: “The control software sends commands to the CNC controller to drive the machine tool while the controller sends real-time feedback data (axis positions, spindle speed, feed-rate and error messages) to the control software [hence, the simulation reflects a difference between the “commands” and the position detect values]. Based on the analysis of the information contained within the TCP data packets, the real-time control functions are developed by sending TCP data packets to the CNC controller. Fig. 5 shows the developed control modes including Memory (Automatic) mode, Jog (Manual) mode, and MDI (Manual Data Input) mode. In the Memory mode, a G-code parser was created to allow users to run blocks of G-code and display the current line of the G-code during machining process. Real-time feed-rate control was developed so that in-process feed-rate adjustment can be achieved”
wherein the machining simulation execution unit, which is a central processing unit,... and refers to models in the machining simulation data storage unit, which is configured to store information on the tool model that imitates a tool and the material model that imitates a workpiece material, such that, in the machining simulation execution unit, the machining simulation is executed according to the machine tool, (Liu, see figures 6-7 which show that the tool and the material are both modelled, e.g. such as for the “Collision detection” shown in figure 7 [which also includes a model of a “virtual dangerous area”] which as per figure 7 is “Outside safe milling volume” and see § 4.3 ¶ 4 for more clarification including: “Firstly, the CAD model of the workpiece was converted [example of using a stored model] to a series of tiny discrete elements represented by a binary array and rendered on the worktable in a predefined position...” – and  a skilled person would have inferred that the tool was also using a stored CAD model, e.g. see figures 6 and 7 which show that the tool has a model associated with it by the green coloring and shows the “machining simulation” )
wherein the machining simulation display unit is configured to display a manual operation history corresponding to the machining simulation.  (Liu, § 3.1: “Basic control functions including Jog mode, MDI mode, Automatic mode and Emergency Stop are provided to meet different operating requirements. The Jog mode allows users to manually control the machine tool while the MDI mode allows users to input and execute a single line of G-code. In the Automatic mode, a G-code parser is created to allow users to run blocks of G-code, such as a user created G-Code program, or a program generated from a toolpath.” 
then see figure 5(a) and page 284, col. 1, ¶ 1: “In the Memory mode, a G-code parser was created to allow users to run blocks of G-code and display the current line of the G-code during machining process” – and figure 5(a) shows the past lines of code are also displayed wherein the previous lines are an example of a manual operation history as the user is to “run [the] blocks” of code, such as “user created G-code” 
in addition: see figure 4 for the button “Clear Tool Path History” – a skilled person would have inferred that this is the history of the tool path for the various modes, e.g. such as one from one of the other modes (“Jog”/”MDI”) – wherein as per § 3.1 “a program generated from a toolpath”  - i.e. a skilled person would have inferred that “Memory” mode may also use, and display, the operation history from the other modes of operation via the “program generated from a toolpath [history from Jog/MDI modes]”

Liu does not explicitly teach:
... uses the log data stored in the log data storage unit as an input in a range specified by the simulation range specification unit, …

Wang teaches: 
... uses the log data stored in the log data storage unit as an input in a range specified by the simulation range specification unit,... (Wang, abstract, teaches a system for “The prediction of cutting forces is important for the planning and optimization of machining process in order to reduce machining damage....” and see figures 1 and 8 which show similar machine tools to Liu, wherein Wang, § 4 ¶ 1 clarifies: “To verify the cutting force model, a series of helical milling operations were performed on DMC75Vlinear 5-axis highspeed machining center,...” then see figure 9 and see § 5.2, ¶ 1: “Cutting force experiments unlikely include a combination of cutting parameters for each case, while the theoretical model can be used to predict the change of the cutting forces when the cutting parameters change; nevertheless, the cutting coefficients need to be corrected according to the above analysis. Thus, the validation of experiments is made under the state of spindle speed of 3,200 and 3,700 rpm, the feed per tooth of 0.05–0.08 mm, depth of cut per revolution of 0.1 and 0.2 mm, and the offset between the diameter of holes and tool of also 1.5 mm. Then, the simulated and the measured cutting forces after being filtered at a small time window are drawn in the same figures, as shown in Fig. 9; cutting parameters corresponding to the fitting figures are listed in Table 3.” – i.e. this is an example of using log data/measured data as an input to determine the range of time for the simulation – the “small time window” which as shown in figure 9 is for the range of time from “26” to “27” seconds)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Liu on a system for a “Cyber-Physical Machine Tool (CPMT),” which includes an “AR-assisted Intelligent Window” (Liu, abstract) with the teachings from Wang on the “prediction of cutting forces...for the planning and optimization of machining process” (Wang, abstract). The motivation to combine would have been that “The prediction of cutting forces is important for the planning and optimization of machining process in order to reduce machining damage.” (Wang, abstract). 

Regarding Claim 2
Liu teaches: 
	The machining simulation apparatus according to claim 1, wherein, on the machining simulation display unit, at least any of ... a spindle rotational speed, a temperature, a tool number, a sequence number of machining program, and a starting command of the machining program obtained from the machine tool as the log data corresponding to the time is displayed.  (Liu, see § 3.4: “On the one hand, critical machining data collected from the CNC and sensors (e.g. cutting speeds, feed-rate, forces, vibrations, temperature, cycle time, etc.) are recorded to support the design and process planning optimization” and § 4.2: “...In addition, real-time machining data coming from the CNC controller are displayed on the GUI to show the basic information of current machine tool status.”
	then see figures 4 and 7, which show that the “spindle [rotational] speed” is also displayed [a skilled person would have inferred that the spindle speed was the rotational speed, as the display shows that the XYZ position, velocity, and acceleration are also displayed] 
	then see figure 5(a) which displays the starting command of the machining program [fig. 5A shows the “G-code” as described in §4.2] and a sequence number of the program [e.g., the “Line Number”] wherein this is at the “Current Line” [corresponding to the current time of the current line]
	to further clarify:  § 3.2: “Firstly, real-time machining data (e.g. positions, speeds, power, temperature, forces, vibrations, current G-code, etc.) are processed and rendered [displayed] on the video stream of the real machining process captured by the camera to provide comprehensive information of the machining processes. Secondly, a virtual cutter [example of a simulated object] and the real-time tool path are rendered [i.e., with the machining data] on the real machining environment...”
as to the tool number: see figure 3(b) which shows numbers, e.g. “2”, “3” for each tool – this is, as per § 4.1, a “10-station rotating turret tool changer” with numbers for each tool in the photograph – as to this being displayed, see figure 5(c) for “Send M06” – a skilled person would have known that this was the G-code command for a tool change, wherein they would have inferred that the “1” was referring to tool number 1, i.e. the tool number of the tool changer is displayed and modifiable – to clarify: see the pertinent prior art of record Haas Automation, VF/HS Series CNC Machine, Programming Workbook, June 2000- - see page 10 which provides examples of the M06 code, e.g. “T1 M06 (½ IN. DIA. STUB DRILL): TOOL CHANGE TO TOOL #1,” and page 12: “M06 Tool change command along with a tool number will execute a tool change for that tool...”)

Wang teaches:
	a spindle load value, a feed axis load value, (Wang, § 3.3, ¶ 4: “Helical milling experiments are conducted at different feed rates with constant spindle speed and axial depth of cut. The cutting forces in every direction are measured and averaged to obtain mean milling forces at each revolution;” – the “cutting forces in every direction” are examples of load values, wherein this would have included the spindle and feed axis load values as this is in “every direction” with respect to the “spindle” and the feed “axial depth”)

Regarding Claim 3
Wang teaches: 
	The machining simulation apparatus according to claim 1, wherein, on the log data display unit, the log data is displayed in time series, and a range of a time for the machining simulation is specified based on an input to Page 3 of 12the display.  (Wang, § 5.3 ¶ 1 as cited above and figure 9 for the “Comparison of measured and simulated cutting forces” wherein this shows that the log data is a time series for the range of time of 26-27 seconds, wherein the simulation is also specified for this same range of time)

Regarding Claim 4
Liu teaches:
	The machining simulation apparatus according to claim 1, wherein the machining simulation display unit is further configured to display a block of the machining program which corresponds to the machining simulation. Page 4 of 12 (Liu, § 4.2: “...In order to allow real-time control of the machine tool directly from the Intelligent Window, the communication between the CNC controller and the control software was investigated.... In the Memory mode, a G-code parser was created to allow users to run blocks of G-code and display the current line [example of displaying a block of the program – see fig. 5 which shows a block of the code being displayed] of the G-code during machining process...” – and see figure 5)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ban et al., EP 1,518,648 – see ¶¶ 19-21
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147